In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00211-CV


     IN THE MATTER OF THE MARRIAGE OF COLLEEN ELAINE HOTTINGER
                    AND CHASE MATTHEW HOTTINGER
            AND IN THE INTEREST OF C.R.H. AND C.H., CHILDREN

                          On Appeal from the 140th District Court
                                   Lubbock County, Texas
             Trial Court No. 2019-535,868, Honorable Jim Bob Darnell, Presiding

                                  September 29, 2021
                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


       Chase Matthew Hottinger appeals from a default judgment of divorce from his wife,

Colleen Elaine Hottinger. Chase raises four issues by his appeal. He contends the trial

court abused its discretion because there was no evidence to support (1) the granting of

the divorce on the basis of adultery; (2) the conservatorship, child support, and visitation

ordered; (3) the division of property; and (4) the award of spousal maintenance. We

reverse the decree of divorce and order a new trial.
                                         Background


       Chase and Colleen were married in 2008 and had two children during the

marriage. In June of 2018, they entered into a post-marital agreement. In the event

Colleen filed a dissolution proceeding due to Chase’s infidelity, the agreement provided

that Colleen’s conservatorship of the children would not be subject to a geographical

restriction, Chase would pay spousal maintenance, and certain property in which Chase

had a separate property interest would be awarded to Colleen. A year later, Colleen filed

a petition for divorce from Chase alleging insupportability and adultery. Chase was

properly served with citation but failed to file an answer.


       Colleen submitted her divorce “prove-up” testimony via an affidavit filed on May 5,

2020. The affidavit incorporated the post-marital agreement by reference and requested

the court approve the parties’ agreement as set out in the post-marital agreement. The

trial court granted a default judgment of divorce on the ground of adultery, divided the

property, decided conservatorship and child support, and ordered spousal support.

Chase timely appealed, raising four issues.


                                    Standard of Review


       We review most appealable issues in family law cases under an abuse of

discretion standard. Sandone v. Miller-Sandone, 116 S.W.3d 204, 205 (Tex. App.—El

Paso 2003, no pet.). This standard of review applies to a trial court’s granting of a divorce

on fault grounds. In re Marriage of C.A.S., 405 S.W.3d 373, 382 (Tex. App.—Dallas 2013,

no pet.). A trial court abuses its discretion when it acts arbitrarily or unreasonably, without

reference to guiding rules and principles. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex.



                                              2
1990) (per curiam). In family law cases, the abuse of discretion standard of review

overlaps with the traditional sufficiency standards of review. Bradshaw v. Bradshaw, 555

S.W.3d 539, 549 (Tex. 2018). In determining whether the trial court abused its discretion

by deciding an issue without sufficient evidentiary support, we consider: (1) whether the

trial court had sufficient evidence upon which to exercise its discretion, and (2) whether it

erred in its application of that discretion. Id.


       In a suit for divorce, the petition may not be taken as confessed if the respondent

does not file an answer. TEX. FAM. CODE ANN. § 6.701. Thus, if a respondent in a divorce

case fails to answer, the petitioner must still present evidence to support the material

allegations in the petition. Vazquez v. Vazquez, 292 S.W.3d 80, 83-84 (Tex. App.—

Houston [14th Dist.] 2007, no pet.). Therefore, a default judgment of divorce is subject to

an evidentiary attack on appeal. Id. at 84.


                                           Analysis


       In his first issue, Chase contends that the trial court abused its discretion in

granting the divorce on the ground of adultery because no evidence supports dissolution

of the marriage on this basis. In her first amended petition for divorce, Colleen pled two

grounds for the dissolution of the marriage: (1) the marriage had become insupportable,

and (2) Chase had committed adultery. The trial court dissolved the marriage solely on

the ground of adultery based on the implied finding that Chase had committed adultery.


       The Texas Family Code provides that a court “may grant a divorce in favor of one

spouse if the other spouse has committed adultery.” TEX. FAM. CODE ANN. § 6.003.

Adultery means the “voluntary sexual intercourse of a married person with one not the



                                               3
spouse.” Gerges v. Gerges, 601 S.W.3d 46, 64 (Tex. App.—El Paso 2020, no pet.).

Adultery can be shown by direct or circumstantial evidence, but there must be clear and

positive proof of the adultery. In re Marriage of C.A.S., 405 S.W.3d 373, 383 (Tex. App.—

Dallas 2013, no pet.) (citing In re S.A.A., 279 S.W.3d 853, 856 (Tex. App.—Dallas 2009,

no pet.)); In re Hashimi, No. 14-17-00488-CV, 2018 LEXIS 7071, at *17 (Tex. App.—

Houston [14th Dist.] Aug. 30, 2018, no pet.) (mem. op.) (mere suggestion and innuendo

is insufficient to prove adultery).


       The sole testimony in this case came from the affidavit of Colleen that was

submitted to the trial court. In her affidavit, Colleen testified, “Chase has committed

adultery, which has caused a break-up of our marriage relationship.” In addition to her

affidavit, Colleen points to the terms of the post-marital agreement providing

consequences for Chase’s infidelity and asserts that the trial court could infer Chase

committed adultery prior to the agreement. We disagree.


       Colleen’s testimony is suggestive of adultery, but it is conclusory and fails to

establish the existence of the elements of adultery. See Miller v. Miller, 306 S.W.2d 175,

176 (Tex. Civ. App.—San Antonio 1957, no writ) (husband’s testimony that “I know she

was and has been unfaithful to me up to the present time” is insufficient to prove adultery);

Dzierwa v. Cerda, No. 04-13-00407-CV, 2014 Tex. App. LEXIS 8518, at *8-9 (Tex. App.—

San Antonio Aug. 6, 2014) (mem. op.) (wife’s testimony that she “kn[e]w that [husband]

was seeing another women” [sic] and that she “believe[d] he was having an affair with

that woman” constituted mere suggestion or innuendo that husband committed adultery);

see also In re T.W.E., 217 S.W.3d 557, 560 (Tex. App.—San Antonio 2006, no pet.)

(finding father’s “mere agreement” that he saw no problem with his serving as a joint


                                             4
managing conservator is “too conclusory to amount to any evidence”); Vazquez, 292

S.W.3d at 85 (petitioner signing divorce decree and testifying that she “thought the

conservatorship was in the best interest of the children” is conclusory and does not rise

to level of competent evidence); In re J.M., 387 S.W.3d 865, 873 (Tex. App.—San Antonio

2012, no pet.) (caseworker’s statement in termination case that “each of these fathers or

alleged fathers constructively abandoned their children” is too conclusory to amount to

any evidence). Moreover, there is no plausible inference of adultery to be made from the

language in the post-marital agreement that suggests Chase committed adultery.


          Colleen’s testimony is not sufficient evidence upon which the trial court could make

its determination that Chase committed adultery. The trial court abused its discretion in

granting the divorce on the ground of adultery in the absence of any evidence of adultery.

Because the trial court granted the divorce solely on the ground of adultery, we must

reverse the judgment of divorce and suit affecting the parent-child relationship. See

Dzierwa, 2014 Tex. App. LEXIS 8518, at *10. Accordingly, we sustain Chase’s first

issue.1


          Given our disposition of Chase’s first issue and the fact that the remainder of the

trial court’s decree is dependent on the existence of a divorce on a valid statutory ground,

we need not address Chase’s remaining issues. Id.



          1Because Chase did not file a request for findings of fact, Colleen also argues that all facts
necessary to support the judgment are implied, including an implied finding that Chase had committed
adultery. However, Colleen has cited to no authority to support this argument in a no-answer default
proceeding. Because the trial court could not make fact findings on evidence that was not presented to it,
findings of fact in this case would not alter our conclusion that there was no evidence before the trial court
to support the ground of adultery. See In re Durham, No. 10-19-00199-CV, 2021 Tex. App. LEXIS 1578,
at *9, n.3 (Tex. App.—Waco Mar. 3, 2021, no pet.) (mem. op.).



                                                      5
                                        Conclusion


         We reverse the trial court’s judgment of divorce and remand this cause for a new

trial.




                                                        Judy C. Parker
                                                           Justice




                                             6